DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 05/22/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, as similarly applicable to claims 19 and 26, have been fully considered and are persuasive.  The cited references do not explicitly disclose the driveline retarder remaining operational to provide braking when the valve is configured in the second valve orientation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2, 8, 12, 14-17, 19, 26, 29, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US Patent Application Publication 2014/0083376) in view of Friedrich (EP 0 873 926 A2) in view of Grall (DE 10 2011 104 265 A1) in view of Borsboom (US Patent Number 5,372,098) and further in view of Nakamura (JP 2529372 Y2).
Regarding claim 1, Bohm discloses a coolant diverter, engine system and method and method of controlling coolant flow to a driveline retarder comprising: 
an internal combustion engine [internal combustion engine 1] having a driveline component [0010];
a coolant diverter body, comprising: 
a coolant inlet opening [section 5a of feed line 5], 
a driveline retarder outlet opening [feed line 12] in fluid communication with the coolant inlet opening,
a driveline retarder inlet opening [feed line 11] in fluid communication with the driveline retarder outlet opening, the driveline retarder outlet opening and the driveline retarder inlet opening configured to be in fluid communication with a driveline retarder [as shown in Figure 1],
a coolant outlet opening [feed line section 5b] in fluid communication with the driveline retarder inlet opening.
Bohm does not disclose a bypass passage fluidly coupling the coolant inlet opening and the coolant outlet opening, the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and the driveline retarder outlet opening, and
a bypass passage outlet in fluid providing communication with the coolant outlet opening, the bypass passage outlet positioned between the driveline retarder inlet opening and the coolant outlet opening. 
Friedrich discloses a bypass passage [bypass line 22] fluidly coupling a coolant inlet opening [between engine 2 and changeover valve 20] and a coolant outlet opening [downstream of first temperature sensor 24], the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and a driveline retarder outlet opening [of retarder 14, as shown in Figure 1], and
a bypass passage outlet in fluid providing communication with the coolant outlet opening;
a valve [changeover valve 20] positioned in a coolant diverter body [coolant circuit, as shown in Figure 1], 
the valve configured in a first valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening in isolation from the bypass passage [“In the cooling circuit upstream of the retarder is a switching valve 20, which is presently designed as a two-position valve with which the cooling liquid of the cooling system 16 can be passed through the retarder during braking operation, and if the retarder is not activated, the cooling medium via a Bypass line 22 is guided past the retarder 14,” page 13 ], 
the valve configured in a second valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening and the bypass passage [page 13]; and 
a valve controller [control / regulating unit 28] configured to receive operation data regarding a driveline retarder [retarder 14] in fluid communication with each of a driveline retarder outlet opening and a driveline retarder inlet opening, and selectively place the valve in one of the first and second valve orientations responsive to the operation data [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control is deactivated, for example, and the retarder braking power is reduced to zero,” page 12 ] [“For this purpose, the present control / regulating system comprises a first temperature sensor 24, which is arranged in the flow direction in front of the retarder 14 and transmits the temperature signal via line 26 to the control / regulating unit 28. The temperature value after the retarder is tapped via sensor 30 and transmitted to the control / regulating unit 28 via line 32,” see page 14]; 
the valve controller is configured to place the valve in the second valve orientation in response to the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control is deactivated, for example, and the retarder braking power is reduced to zero,” page 12] [“If an adjustment of the retarder braking power via throttle 18 and control line 38 is not possible, it can be provided that the control unit via line 40, the changeover valve 20 responds and the retarder is deactivated by the cooling liquid is passed through the bypass line 22. Such activation can also take place when an additional temperature sensor 42 introduced into the cooling circuit signals overheating of the cooling medium via line 44 as a kind of emergency shutdown,” page 15].
Friedrich generally teaches that the retarder bypass passage achieves maximum utilization of the braking effect of the retarder, which uses coolant to remove heat generated during braking. Friedrich teaches that bypassing the retarder is particularly desirable to prevent overheating of the coolant, to exclude a possibility of engine damage [see pages 1 and 8]. 
Bohm teaches that when the valve 10 is in a position corresponding to a cold start of engine 1 or a position corresponding to engine warmup, it is desirable to decouple the retarder 4 or set a minimum flow rate based on the design or sizing of restriction 13 [0036-0038] [0044]. However, Bohm does not disclose a means for bypassing the retarder based on operation data. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the changeover valve 20, bypass line 22 and control unit 28 disclosed by Friedrich with the coolant diverter system disclosed by Bohm to bypass retarder 4 and allow the bypass passage outlet to supply coolant directly to valve 10. Bohm teaches that during at least some operating conditions, it is desirable to bypass the retarder 4. Friedrich teaches that control of the valve used to bypass the retarder prevents overheating of the coolant, thereby preventing engine damage. 
Bohm, as modified by Friedrich, does not disclose one or more thermostat valves positioned in the housing of the coolant diverter body and configured to control the flow of coolant through the coolant outlet opening. 
Grall discloses a coolant diverter body comprising a housing (housing 10), the housing comprising one or more thermostat valves (heatable expansion element 3) positioned in the housing and configured to control the flow of coolant through a coolant outlet opening (outlets 12 or 13). 
Grall teaches that the thermostat provides self-regulating control in response to high coolant temperatures, while allowing intervention by a control device at low coolant temperatures [0004] [0012]. The result is a simple valve structure that reduces manufacturing cost [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant diverter body structure disclosed by Bohm, as modified by Friedrich, to include one or more thermostat valves as disclosed by Grall. As taught by Grall, a thermostat valve can provide self-regulating control during at least a portion of the 
Bohm, as modified by Friedrich and Grall, does not disclose a housing including the coolant inlet opening, driveline retarder inlet opening, driveline retarder outlet opening, coolant outlet opening and bypass passage. 
Borsboom discloses a coolant diverter body comprising a housing (as shown in Figures 5-9), the housing including a coolant inlet opening (line or hose connection 12), a heat exchanger outlet opening (line or hose connection 14) in fluid communication with the coolant inlet opening, a heat exchanger inlet opening (line or hose connection 13) in fluid communication with the heat exchanger outlet opening, a coolant outlet opening and a bypass passage (by-pass line 10 and connecting passage formed by movement of control valve 3) fluidly coupling the coolant inlet opening and the coolant outlet opening. 
Borsboom teaches that by integrating the control valve 3 into a single unit including the heat exchanger outlet opening, it is possible to reduce the number of hose connections required for assembly. The unitary structure reduces the assembly effort and the likelihood of failures (Col. 1, line 52-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the openings in the coolant diverter body disclosed by Bohm, as modified by Friedrich and Grall, into a unitary assembly because as taught by Bohm, the unitary structure reduces a number of hose connections required for assembly, thereby reducing the effort needed for assembly and the likelihood of failures. Furthermore it would have been obvious to one having ordinary skill in the art since it has been held that making an old device integral without producing any new or unexpected result involves only routine skill in the art. See MPEP 2144.04(V)(B). 
Bohm, Friedrich, Grall and Borsboom do not disclose the driveline retarder remaining operational to provide braking when the valve is configured in the second valve orientation. 
Nakamura discloses a driveline retarder (A) that remains operational to provide braking irrespective of the position of a valve (H) that may be placed in a second valve orientation that fluidly couples a coolant inlet opening to a driveline retarder outlet opening (as  shown in Figure 1); and
a valve controller (L) configured to receive operation data regarding the driveline retarder, the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold, the valve controller configured to place the valve in the second valve orientation in response to the braking event and the temperature of the driveline retarder being below a predetermined temperature threshold (Means for Solving the Problems) (Operation). 
Nakamura teaches that when the valve is in the second valve orientation, the heat generated by the driveline retarder can be used to secure a heating effect that is used to prevent a decrease in the vehicle compartment temperature by transferring the heat to a heat exchanger B (Means for Solving the Problems) (Operation). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diverter, system or method disclosed by Bohm to keep the retarder operational in the second valve orientation when the heat used by the retarder is exchanged with a heat exchanger connected to a vehicle compartment, as disclosed by Nakamura, because this configuration maintains a stable temperature of the vehicle compartment.
Regarding claim 2, Friedrich further discloses wherein the valve controller is configured to place the valve in the first valve orientation in response to operation data indicating a braking event [see page 13]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the elements disclosed by Friedrich with the coolant diverter body disclosed by Bohm for the reasons specified in reference to claim 1 above.  
Regarding claim 8, Friedrich further discloses wherein the valve controller is configured to selectively place the valve in one of the first and second valve orientations responsive to temperature data regarding a coolant used in the coolant diverter system [see pages 12 and 15]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the elements disclosed by Friedrich with the coolant diverter body disclosed by Bohm for the reasons specified in reference to claim 1 above.  
Regarding claim 12, Friedrich further discloses wherein the valve includes at least one of a pop-valve and a throttle-valve [as shown in Figure 1]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the elements disclosed by Friedrich with the coolant diverter body disclosed by Bohm for the reasons specified in reference to claim 1 above.  
Regarding claim 15, Bohm further discloses wherein the diverter body further includes a radiator bypass circuit [including bypass opening 9, as shown in Figure 1]. 
Regarding claim 16, Friedrich further discloses a driveline retarder condition module configured to generate an activation signal in response to activation of the driveline retarder [retarder 14] and in response to operation data indicating the temperature of the driveline retarder being at or above a predetermined temperature threshold [“To this end, the control system according to the invention comprises means for detecting the cooling capacity of the cooling system and a control unit, the control unit regulating the retarder when a predetermined maximum cooling capacity is exceeded, which can be stored as a setpoint in a control unit in a storage module, controlled in such a way that the retarder braking power is limited and thus the predetermined maximum cooling power is not exceeded,” page 2]; and
a valve control module coupled to the driveline retarder condition module, the valve control module configured to: generate a first valve control signal in response to receipt of the activation signal, 
Friedrich does not explicitly disclose the function of the valve control module performed by a module separate from the driveline retarder condition module in the control unit 28. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an additional memory module in the control unit as a valve control module since it has been held that mere duplication of the essential working parts of a device has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Furthermore, it would have been obvious to combine the elements disclosed by Friedrich with the coolant diverter body disclosed by Bohm for the reasons specified in reference to claim 1 above. 
Regarding claim 17, Bohm further discloses wherein the valve includes at least one of a pop-valve and a throttle-valve [rotary slide valve 10 is a pop-valve as shown in Figure 1, and includes a throttle-valve as restriction device 13 also shown in Figure 1]. 
Regarding claim 19, Bohm discloses a coolant diverter, engine system and method and method of controlling coolant flow to a driveline retarder comprising: 
an internal combustion engine [internal combustion engine 1] having a driveline component [0010];
a coolant diverter body, comprising: 
a coolant inlet opening [section 5a of feed line 5], 
a driveline retarder outlet opening [feed line 12] in fluid communication with the coolant inlet opening,
a driveline retarder inlet opening [feed line 11] in fluid communication with the driveline retarder outlet opening,
a coolant outlet opening [feed line section 5b] in fluid communication with the driveline retarder inlet opening.
Bohm does not disclose a bypass passage fluidly coupling the coolant inlet opening and the coolant outlet opening, the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and the driveline retarder outlet opening, and
a bypass passage outlet in fluid providing communication with the coolant outlet opening, the bypass passage outlet positioned between the driveline retarder inlet opening and the coolant outlet opening. 
Friedrich discloses a bypass passage [bypass line 22] fluidly coupling a coolant inlet opening [between engine 2 and changeover valve 20] and a coolant outlet opening [downstream of first temperature sensor 24], the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and a driveline retarder outlet opening [of retarder 14, as shown in Figure 1], and
a bypass passage outlet in fluid providing communication with the coolant outlet opening;
a valve [changeover valve 20] positioned in a coolant diverter body [coolant circuit, as shown in Figure 1], 
the valve configured in a first valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening in isolation from the bypass passage [“In the cooling circuit upstream of the retarder is a switching valve 20, which is presently designed as a two-position valve with which the cooling liquid of the cooling system 16 can be passed through the retarder during braking operation, and if the retarder is not activated, the cooling medium via a Bypass line 22 is guided past the retarder 14,” page 13 ], 
the valve configured in a second valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening and the bypass passage [page 13 ]; and 
a method comprising: 
receiving operation data with the valve controller regarding the driveline retarder, the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control is deactivated, for example, and the retarder braking power is reduced to zero,” page 12 ] [“For this purpose, the present control / regulating system comprises a first temperature sensor 24, which is arranged in the flow direction in front of the retarder 14 and transmits the temperature signal via line 26 to the control / regulating unit 28. The temperature value after the retarder is tapped via sensor 30 and transmitted to the control / regulating unit 28 via line 32,” see page 14] [“In order to always provide the retarder braking power in the optimum range depending on the environmental parameters, it is provided that the setpoint for the cooling power or the maximum permissible cooling power to which control or limitation should be made depends on at least one of the following variables: the ambient temperature, the housing temperature 
causing a valve [changeover valve 20] positioned in a coolant diverter system to move from a first valve orientation to a second valve orientation in response to the operation data [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control is deactivated, for example, and the retarder braking power is reduced to zero,” page 12] [“If an adjustment of the retarder braking power via throttle 18 and control line 38 is not possible, it can be provided that the control unit via line 40, the changeover valve 20 responds and the retarder is deactivated by the cooling liquid is passed through the bypass line 22. Such activation can also take place when an additional temperature sensor 42 introduced into the cooling circuit signals overheating of the cooling medium via line 44 as a kind of emergency shutdown,” page 15], the first valve configuration fluidly coupling a coolant inlet opening to a driveline retarder outlet opening in isolation from a bypass passage, the second valve orientation fluidly coupling the coolant inlet opening to the driveline retarder outlet opening and the bypass passage [“In the cooling circuit upstream of the retarder is a switching valve 20, which is presently designed as a two-position valve with which the cooling liquid of the cooling system 16 can be passed through the retarder during braking operation, and if the retarder is not activated, the cooling medium via a Bypass line 22 is guided past the retarder 14,” page 13], the driveline retarder outlet opening in fluid communication with a driveline retarder inlet opening [as shown in Figure 1],
wherein the bypass passage comprises: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and the driveline retarder outlet opening [as shown in Figure 1], and
a bypass passage outlet in fluid providing communication with the coolant outlet opening, the bypass passage outlet positioned between the driveline retarder inlet opening and the coolant outlet opening [as shown in Figure 1]. 
Friedrich generally teaches that the retarder bypass passage achieves maximum utilization of the braking effect of the retarder, which uses coolant to remove heat generated during braking. Friedrich teaches that bypassing the retarder is particularly desirable to prevent overheating of the coolant, to exclude a possibility of engine damage [see pages 1 and 8 ]. 
Bohm teaches that when the valve 10 is in a position corresponding to a cold start of engine 1 or a position corresponding to engine warmup, it is desirable to decouple the retarder 4 or set a minimum flow rate based on the design or sizing of restriction 13 [0036-0038] [0044]. However, Bohm does not disclose a means for bypassing the retarder based on operation data. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the changeover valve 20, bypass line 22 and control unit 28 disclosed by Friedrich with the coolant diverter system disclosed by Bohm to bypass retarder 4 and allow the bypass passage outlet to supply coolant directly to valve 10. Bohm teaches that during at least some operating conditions, it is desirable to bypass the retarder 4. Friedrich teaches that control of the valve used to bypass the retarder prevents overheating of the coolant, thereby preventing engine damage. 
Bohm, as modified by Friedrich, does not disclose one or more thermostat valves positioned in the housing of the coolant diverter body and configured to control the flow of coolant through the coolant outlet opening. 
Grall discloses a coolant diverter body comprising a housing (housing 10), the housing comprising one or more thermostat valves (heatable expansion element 3) positioned in the housing and configured to control the flow of coolant through a coolant outlet opening (outlets 12 or 13). 
Grall teaches that the thermostat provides self-regulating control in response to high coolant temperatures, while allowing intervention by a control device at low coolant temperatures [0004] [0012]. The result is a simple valve structure that reduces manufacturing cost [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant diverter body structure disclosed by Bohm, as modified by Friedrich, to include one or more thermostat valves as disclosed by Grall. As taught by Grall, a thermostat valve can provide self-regulating control during at least a portion of the range of operating temperatures while allowing a control device to intervene where necessary. Grall teaches that this simple structure reduces manufacturing costs. 
Bohm, as modified by Friedrich and Grall, does not disclose a housing including the coolant inlet opening, driveline retarder inlet opening, driveline retarder outlet opening, coolant outlet opening and bypass passage. 
Borsboom discloses a coolant diverter body comprising a housing (as shown in Figures 5-9), the housing including a coolant inlet opening (line or hose connection 12), a heat exchanger outlet opening (line or hose connection 14) in fluid communication with the coolant inlet opening, a heat exchanger inlet opening (line or hose connection 13) in fluid communication with the heat exchanger outlet opening, a coolant outlet opening and a bypass passage (by-pass line 10 and connecting passage formed by movement of control valve 3) fluidly coupling the coolant inlet opening and the coolant outlet opening. 
Borsboom teaches that by integrating the control valve 3 into a single unit including the heat exchanger outlet opening, it is possible to reduce the number of hose connections required for 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the openings in the coolant diverter body disclosed by Bohm, as modified by Friedrich and Grall, into a unitary assembly because as taught by Bohm, the unitary structure reduces a number of hose connections required for assembly, thereby reducing the effort needed for assembly and the likelihood of failures. Furthermore it would have been obvious to one having ordinary skill in the art since it has been held that making an old device integral without producing any new or unexpected result involves only routine skill in the art. See MPEP 2144.04(V)(B). 
Bohm, Friedrich, Grall and Borsboom do not disclose the driveline retarder remaining operational to provide braking when the valve is configured in the second valve orientation. 
Nakamura discloses a driveline retarder (A) that remains operational to provide braking irrespective of the position of a valve (H) that may be placed in a second valve orientation that fluidly couples a coolant inlet opening to a driveline retarder outlet opening (as  shown in Figure 1); and
a valve controller (L) configured to receive operation data regarding the driveline retarder, the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold, the valve controller configured to place the valve in the second valve orientation in response to the braking event and the temperature of the driveline retarder being below a predetermined temperature threshold (Means for Solving the Problems) (Operation). 
Nakamura teaches that when the valve is in the second valve orientation, the heat generated by the driveline retarder can be used to secure a heating effect that is used to prevent a decrease in the vehicle compartment temperature by transferring the heat to a heat exchanger B (Means for Solving the Problems) (Operation). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diverter, system or method disclosed by Bohm to keep the retarder operational in the second valve orientation when the heat used by the retarder is exchanged with a heat exchanger connected to a vehicle compartment, as disclosed by Nakamura, because this configuration maintains a stable temperature of the vehicle compartment.
Regarding claim 26, Bohm discloses a coolant diverter, engine system and method and method of controlling coolant flow to a driveline retarder comprising: 
an internal combustion engine [internal combustion engine 1] having a driveline component [0010];
a coolant diverter body, comprising: 
a coolant inlet opening [section 5a of feed line 5], 
a driveline retarder outlet opening [feed line 12] in fluid communication with the coolant inlet opening,
a driveline retarder inlet opening [feed line 11] in fluid communication with the driveline retarder outlet opening,
a coolant outlet opening [feed line section 5b] in fluid communication with the driveline retarder inlet opening.
Bohm does not disclose a bypass passage fluidly coupling the coolant inlet opening and the coolant outlet opening, the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and the driveline retarder outlet opening, and
a bypass passage outlet in fluid providing communication with the coolant outlet opening, the bypass passage outlet positioned between the driveline retarder inlet opening and the coolant outlet opening. 
Friedrich discloses a bypass passage [bypass line 22] fluidly coupling a coolant inlet opening [between engine 2 and changeover valve 20] and a coolant outlet opening [downstream of first temperature sensor 24], the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and a driveline retarder outlet opening [of retarder 14, as shown in Figure 1], and
a bypass passage outlet in fluid providing communication with the coolant outlet opening;
a valve [changeover valve 20] positioned in a coolant diverter body [coolant circuit, as shown in Figure 1], 
the valve configured in a first valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening in isolation from the bypass passage [“In the cooling circuit upstream of the retarder is a switching valve 20, which is presently designed as a two-position valve with which the cooling liquid of the cooling system 16 can be passed through the retarder during braking operation, and if the retarder is not activated, the cooling medium via a Bypass line 22 is guided past the retarder 14,” page 13 ], 
the valve configured in a second valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening and the bypass passage [page 13 ]; and 
a valve controller configured to move the valve from the first valve orientation to the second valve orientation in response to the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control 
Friedrich generally teaches that the retarder bypass passage achieves maximum utilization of the braking effect of the retarder, which uses coolant to remove heat generated during braking. Friedrich teaches that bypassing the retarder is particularly desirable to prevent overheating of the coolant, to exclude a possibility of engine damage [see pages 1 and 8]. 
Bohm teaches that when the valve 10 is in a position corresponding to a cold start of engine 1 or a position corresponding to engine warmup, it is desirable to decouple the retarder 4 or set a minimum flow rate based on the design or sizing of restriction 13 [0036-0038] [0044]. However, Bohm does not disclose a means for bypassing the retarder based on operation data. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the changeover valve 20, bypass line 22 and control unit 28 disclosed by Friedrich with the coolant diverter system disclosed by Bohm to bypass retarder 4 and allow the bypass passage outlet to supply coolant directly to valve 10. Bohm teaches that during at least some operating conditions, it is desirable to bypass the retarder 4. Friedrich teaches that control of the valve used to bypass the retarder prevents overheating of the coolant, thereby preventing engine damage. 
Bohm, as modified by Friedrich, does not disclose one or more thermostat valves positioned in the housing of the coolant diverter body and configured to control the flow of coolant through the coolant outlet opening. 
Grall discloses a coolant diverter body comprising a housing (housing 10), the housing comprising one or more thermostat valves (heatable expansion element 3) positioned in the housing and configured to control the flow of coolant through a coolant outlet opening (outlets 12 or 13). 
Grall teaches that the thermostat provides self-regulating control in response to high coolant temperatures, while allowing intervention by a control device at low coolant temperatures [0004] [0012]. The result is a simple valve structure that reduces manufacturing cost [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant diverter body structure disclosed by Bohm, as modified by Friedrich, to include one or more thermostat valves as disclosed by Grall. As taught by Grall, a thermostat valve can provide self-regulating control during at least a portion of the range of operating temperatures while allowing a control device to intervene where necessary. Grall teaches that this simple structure reduces manufacturing costs. 
Bohm, as modified by Friedrich and Grall, does not disclose a housing including the coolant inlet opening, driveline retarder inlet opening, driveline retarder outlet opening, coolant outlet opening and bypass passage. 
Borsboom discloses a coolant diverter body comprising a housing (as shown in Figures 5-9), the housing including a coolant inlet opening (line or hose connection 12), a heat exchanger outlet opening (line or hose connection 14) in fluid communication with the coolant inlet opening, a heat exchanger inlet opening (line or hose connection 13) in fluid communication with the heat exchanger outlet opening, a coolant outlet opening and a bypass passage (by-pass line 10 and connecting passage formed by movement of control valve 3) fluidly coupling the coolant inlet opening and the coolant outlet opening. 
Borsboom teaches that by integrating the control valve 3 into a single unit including the heat exchanger outlet opening, it is possible to reduce the number of hose connections required for 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the openings in the coolant diverter body disclosed by Bohm, as modified by Friedrich and Grall, into a unitary assembly because as taught by Bohm, the unitary structure reduces a number of hose connections required for assembly, thereby reducing the effort needed for assembly and the likelihood of failures. Furthermore it would have been obvious to one having ordinary skill in the art since it has been held that making an old device integral without producing any new or unexpected result involves only routine skill in the art. See MPEP 2144.04(V)(B). 
Bohm, Friedrich, Grall and Borsboom do not disclose the driveline retarder remaining operational to provide braking when the valve is configured in the second valve orientation. 
Nakamura discloses a driveline retarder (A) that remains operational to provide braking irrespective of the position of a valve (H) that may be placed in a second valve orientation that fluidly couples a coolant inlet opening to a driveline retarder outlet opening (as  shown in Figure 1); and
a valve controller (L) configured to receive operation data regarding the driveline retarder, the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold, the valve controller configured to place the valve in the second valve orientation in response to the braking event and the temperature of the driveline retarder being below a predetermined temperature threshold (Means for Solving the Problems) (Operation). 
Nakamura teaches that when the valve is in the second valve orientation, the heat generated by the driveline retarder can be used to secure a heating effect that is used to prevent a decrease in the vehicle compartment temperature by transferring the heat to a heat exchanger B (Means for Solving the Problems) (Operation). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diverter, system or method disclosed by Bohm to keep the retarder operational in the second valve orientation when the heat used by the retarder is exchanged with a heat exchanger connected to a vehicle compartment, as disclosed by Nakamura, because this configuration maintains a stable temperature of the vehicle compartment.
Regarding claim 27, Friedrich further discloses further comprising causing the valve to move to the second valve orientation in response to the operation data indicating a deactivation of the driveline retarder [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control is deactivated, for example, and the retarder braking power is reduced to zero,” page 12] [“If an adjustment of the retarder braking power via throttle 18 and control line 38 is not possible, it can be provided that the control unit via line 40, the changeover valve 20 responds and the retarder is deactivated by the cooling liquid is passed through the bypass line 22. Such activation can also take place when an additional temperature sensor 42 introduced into the cooling circuit signals overheating of the cooling medium via line 44 as a kind of emergency shutdown,” page 15]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the elements disclosed by Friedrich with the coolant diverter body disclosed by Bohm for the reasons specified in reference to claim 1 above.  
Regarding claim 28, Friedrich further discloses further comprising causing the valve to move to the second valve orientation in response to the operation data indicating a deactivation of the driveline retarder and a temperature in the driveline retarder being below a predetermined threshold [“In the control / regulation unit, a predetermined and / or variable maximum permissible value, the so-called cooling power setpoint, is stored for the cooling system. Now exceeds the measured cooling capacity, which is applied by the system for dissipating the heat generated in front of the retarder, the predetermined target value or too steep a time increase in a gradient control has been found, then the 
Regarding claim 29, Friedrich further discloses wherein the valve includes at least one of a pop-valve and a throttle-valve [as shown in Figure 1]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the elements disclosed by Friedrich with the coolant diverter body disclosed by Bohm for the reasons specified in reference to claim 1 above.  
Regarding claim 32, Bohm further discloses
a driveline retarder condition module structured to determine that a driveline retarder [retarder 4] in a vehicle is in one of an activated state or a deactivated state responsive to at least one of the temperature data and received vehicle operation data, the vehicle operation data indicative of an operating condition of the vehicle [0011] [0030-0031]; and
a valve control module coupled to the driveline retarder condition module, the valve control module structured to generate one of a first valve control command and a second valve control command responsive to a determined state of the driveline retarder;
wherein the first valve control command is generated in response to the determined activated state, and wherein the first valve control command is configured to cause the valve [rotary slide valve 10] to move to the first valve orientation; and
wherein the second valve control command is generated in response to the determined deactivated state, and wherein the second valve command is configured to cause the valve to move to the second valve orientation [0030-0031, as shown in Figure 1] [0047, as shown in Figure 5].
Bohm does not disclose a bypass passage fluidly coupling the coolant inlet opening and the coolant outlet opening, the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and the driveline retarder outlet opening, and
a bypass passage outlet in fluid providing communication with the coolant outlet opening, the bypass passage outlet positioned between the driveline retarder inlet opening and the coolant outlet opening. 
Friedrich discloses a bypass passage [bypass line 22] fluidly coupling a coolant inlet opening [between engine 2 and changeover valve 20] and a coolant outlet opening [downstream of first temperature sensor 24], the bypass passage comprising: 
a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and a driveline retarder outlet opening [of retarder 14, as shown in Figure 1], and
a bypass passage outlet in fluid providing communication with the coolant outlet opening [as shown in Figure 1].
Friedrich generally teaches that the retarder bypass passage achieves maximum utilization of the braking effect of the retarder, which uses coolant to remove heat generated during braking. 
Bohm teaches that when the valve 10 is in a position corresponding to a cold start of engine 1 or a position corresponding to engine warmup, it is desirable to decouple the retarder 4 or set a minimum flow rate based on the design or sizing of restriction 13 [0036-0038] [0044]. However, Bohm does not disclose a means for bypassing the retarder based on operation data. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the changeover valve 20, bypass line 22 and control unit 28 disclosed by Friedrich with the coolant diverter system disclosed by Bohm to bypass retarder 4 and allow the bypass passage outlet to supply coolant directly to valve 10. Bohm teaches that during at least some operating conditions, it is desirable to bypass the retarder 4. Friedrich teaches that control of the valve used to bypass the retarder prevents overheating of the coolant, thereby preventing engine damage. 
Bohm, as modified by Friedrich, does not disclose one or more thermostat valves positioned in the housing of the coolant diverter body and configured to control the flow of coolant through the coolant outlet opening. 
Grall discloses a coolant diverter body comprising a housing (housing 10), the housing comprising one or more thermostat valves (heatable expansion element 3) positioned in the housing and configured to control the flow of coolant through a coolant outlet opening (outlets 12 or 13). 
Grall teaches that the thermostat provides self-regulating control in response to high coolant temperatures, while allowing intervention by a control device at low coolant temperatures [0004] [0012]. The result is a simple valve structure that reduces manufacturing cost [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant diverter body structure disclosed by 
Bohm, as modified by Friedrich and Grall, does not disclose a housing including the coolant inlet opening, driveline retarder inlet opening, driveline retarder outlet opening, coolant outlet opening and bypass passage. 
Borsboom discloses a coolant diverter body comprising a housing (as shown in Figures 5-9), the housing including a coolant inlet opening (line or hose connection 12), a heat exchanger outlet opening (line or hose connection 14) in fluid communication with the coolant inlet opening, a heat exchanger inlet opening (line or hose connection 13) in fluid communication with the heat exchanger outlet opening, a coolant outlet opening and a bypass passage (by-pass line 10 and connecting passage formed by movement of control valve 3) fluidly coupling the coolant inlet opening and the coolant outlet opening. 
Borsboom teaches that by integrating the control valve 3 into a single unit including the heat exchanger outlet opening, it is possible to reduce the number of hose connections required for assembly. The unitary structure reduces the assembly effort and the likelihood of failures (Col. 1, line 52-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the openings in the coolant diverter body disclosed by Bohm, as modified by Friedrich and Grall, into a unitary assembly because as taught by Bohm, the unitary structure reduces a number of hose connections required for assembly, thereby reducing the effort needed for assembly and the likelihood of failures. Furthermore it would have been obvious to one having ordinary skill in the art since it has been held that making an old device integral 
Regarding claim 33, Bohm further discloses wherein the valve includes at least one of a pop-valve and a throttle-valve [rotary slide valve 10 is a pop-valve as shown in Figure 1, and includes a throttle-valve as restriction device 13 also shown in Figure 1]. 
Claim(s) 3, 5 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US Patent Application Publication 2014/0083376) in view of Friedrich (EP 0 873 926 A2) in view of Grall (DE 10 2011 104 265 A1) in view of Borsboom (US Patent Number 5,372,098) in view of Nakamura (JP 2529372 Y2) and further in view of Shirai (JP 62200040 A).
Regarding claim 3, Bohm and Friedrich disclose the system of claim 1 as discussed above but do not disclose wherein the valve controller is configured to place the valve in the first valve orientation responsive to the operation data indicating the temperature of the driveline retarder being at or above a predetermined threshold. 
Shirai discloses a valve controller (30) configured to place a valve (21) in a first orientation which fluidly couples a coolant inlet opening to a driveline retarder outlet opening responsive to operation data indicating a temperature of the driveline retarder (5) being at or above a predetermined temperature threshold wherein the predetermined temperature threshold is a value [Abstract, Constitution]. 
Shirai teaches that this control prevents circulation of cooling water at a time when cooling is unnecessary thus preventing wasteful cooling [Abstract, Purpose] [Abstract, Constitution]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the valve disclosed by Friedrich in the first orientation when the temperature of the retarder is at or above a predetermined threshold to prevent wasteful cooling when the temperature is below the threshold, as taught by Shirai. 
Regarding claim 5, Bohm and Friedrich disclose the system of claim 3 as discussed above but do not disclose wherein the valve controller is configured to place the valve in the first valve orientation responsive to the operation data indicating a temperature of the driveline retarder being at or above a predetermined threshold. 
Shirai discloses a valve controller (30) configured to place a valve (21) in a first orientation which fluidly couples a coolant inlet opening to a driveline retarder outlet opening responsive to operation data indicating a temperature of the driveline retarder (5) being at or above a predetermined temperature threshold wherein the predetermined temperature threshold is a value [Abstract, Constitution]. 
Shirai teaches that this control prevents circulation of cooling water at a time when cooling is unnecessary thus preventing wasteful cooling [Abstract, Purpose] [Abstract, Constitution]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the valve disclosed by Friedrich in the first orientation when the temperature of the retarder is at or above a predetermined threshold to prevent wasteful cooling when the temperature is below the threshold, as taught by Shirai. 
Regarding claim 23, Bohm and Friedrich disclose the system of claim 19 as discussed above, but do not disclose wherein the valve controller is configured to place the valve in the first valve orientation responsive to the operation data indicating the temperature in the driveline retarder coupled to the driveline retarder outlet opening being above a predetermined threshold. 
Shirai discloses a valve controller (30) configured to place a valve (21) in a first orientation which fluidly couples a coolant inlet opening to a driveline retarder outlet opening responsive to operation data indicating a temperature of the driveline retarder (5) coupled to the driveline retarder outlet opening being above a predetermined temperature threshold wherein the predetermined temperature threshold is a value [Abstract, Constitution]. 
Shirai teaches that this control prevents circulation of cooling water at a time when cooling is unnecessary thus preventing wasteful cooling [Abstract, Purpose] [Abstract, Constitution]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the valve disclosed by Friedrich in the first orientation when the temperature of the retarder is at or above a predetermined threshold to prevent wasteful cooling when the temperature is below the threshold, as taught by Shirai. 
Regarding claim 24, Friedrich further discloses further comprising causing the valve to move to one of the first and second orientations responsive to temperature data regarding at least one of a coolant and an oil used in an engine system with the driveline retarder [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control is deactivated, for example, and the retarder braking power is reduced to zero,” page 12] [“If an adjustment of the retarder braking power via throttle 18 and control line 38 is not possible, it can be provided that the control unit via line 40, the changeover valve 20 responds and the retarder is deactivated by the cooling liquid is passed through the bypass line 22. Such activation can also take place when an additional temperature sensor 42 introduced into the cooling circuit signals overheating of the cooling medium via line 44 as a kind of emergency shutdown,” page 15]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the elements disclosed by Friedrich with the coolant diverter body disclosed by Bohm for the reasons specified in reference to claim 1 above.  
Regarding claim 25, Friedrich further discloses further comprising causing the valve to move to the second orientation responsive to the temperature data indicating a temperature of at least one of the coolant and the oil is within a predefined high temperature limit range for each of the coolant and the oil [“If the temperature of the cooling medium, for whatever reason, exceeds a predetermined value, then the cooling capacity control is deactivated, for example, and the retarder braking power is .  
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US Patent Application Publication 2014/0083376) in view of Friedrich (EP 0 873 926 A2) in view of Grall (DE 10 2011 104 265 A1) in view of Borsboom (US Patent Number 5,372,098) in view of Nakamura (JP 2529372 Y2) in view of Shirai (JP 62200040 A) and further in view of Friedrich (EP 0 873 925 A2).
Regarding claim 4, Bohm, Friedrich ‘926 and Shirai disclose the system of claim 3 as discussed above. 
Friedrich ‘925 further discloses a system and method for limiting the braking action of a retarder depending on the temperature wherein a valve controller [control unit 28] is configured to place a valve [changeover valve 20] in a first valve orientation responsive to operation data indicating a temperature of a driveline retarder [retarder 14] being at or above a predetermined temperature threshold, wherein the predetermined threshold includes a predefined acceptable time differential rate of change of the temperature of the driveline retarder over a predefined amount of time, wherein the predetermined temperature threshold is based on a hysteresis of the temperature of the driveline retarder [pages 8-9 and 12 as shown in Figure 3]. 
Friedrich ‘925 teaches that “The curve 200 represents the temperature history of a system according to the prior art. This scheme uses when it reaches the maximum allowable temperature value max. Clearly visible in the temperature profile is the overshoot of the control, the function of the control loop attenuation…occurs at the beginning of the control process. This overshoot of the control can result in severe engine damage...Another way of a scheme would be to always be regulated at the maximum temperature θmax of the cooling system taking into account the temperature gradient δθ/dt…The time course of the temperature of the cooling medium in such a scheme is shown in Figure 3 by the reference numeral 204…As can be seen from the shape of the curve 204, such a scheme is characterized in that an overshoot in the prior art according to the curves 200 and 202 is avoided and the controlled introduction to the maximum allowable temperature θmax of the cooling system, the cooling capacity is optimally utilized” [pages 11-14]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined temperature threshold determined by Bohm according to the time differential rate of change of temperature disclosed by Friedrich ‘925 to prevent an overshoot of the maximum allowable coolant temperature, thereby optimally utilizing the cooling capacity while preventing engine damage. 
Regarding claim 6, Bohm, Friedrich ‘926 and Shirai disclose the system of claim 3 as discussed above. 
Friedrich ‘925 further discloses a system and method for limiting the braking action of a retarder depending on the temperature wherein a valve controller [control unit 28] is configured to place a valve [changeover valve 20] in a first valve orientation responsive to operation data indicating a temperature of a driveline retarder [retarder 14] being at or above a predetermined temperature threshold, wherein the predetermined threshold includes a predefined acceptable time differential rate of change of the temperature of the driveline retarder over a predefined amount of time, wherein the predetermined 
Friedrich ‘925 teaches that “The curve 200 represents the temperature history of a system according to the prior art. This scheme uses when it reaches the maximum allowable temperature value of the cooling system and regulates the controlled variable temperature by changing the brake torque of the retarder as a control variable to the defined setpoint temperature θmax. Clearly visible in the temperature profile is the overshoot of the control, the function of the control loop attenuation…occurs at the beginning of the control process. This overshoot of the control can result in severe engine damage...Another way of a scheme would be to always be regulated at the maximum temperature θmax of the cooling system taking into account the temperature gradient δθ/dt…The time course of the temperature of the cooling medium in such a scheme is shown in Figure 3 by the reference numeral 204…As can be seen from the shape of the curve 204, such a scheme is characterized in that an overshoot in the prior art according to the curves 200 and 202 is avoided and the controlled introduction to the maximum allowable temperature θmax of the cooling system, the cooling capacity is optimally utilized” [pages 11-14]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined temperature threshold determined by Bohm according to the time differential rate of change of temperature disclosed by Friedrich ‘925 to prevent an overshoot of the maximum allowable coolant temperature, thereby optimally utilizing the cooling capacity while preventing engine damage. 
Claim(s) 13, 18, 20, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US Patent Application Publication 2014/0083376) in view of Friedrich (EP 0 873 926 A2) in view of Grall (DE 10 2011 104 265 A1) in view of Borsboom (US Patent Number 5,372,098) in view of Nakamura (JP 2529372 Y2) and further in view of Haase (WO 2008/043425 A1).
Regarding claim 13, Bohm and Friedrich disclose the system and method of claims 1, 19, 26 and 32 as discussed above, but does not disclose wherein the valve is configured to, in a third valve orientation, to fluidly couple the coolant inlet opening to the bypass outlet in isolation from the driveline retarder outlet opening. 
Haase discloses a valve [valve 10] having a valve orientation that fluidly couples a coolant inlet opening to a bypass passage [in sub-circuit 17] in isolation from a driveline retarder outlet opening [in sub-circuit 16].
Haase teaches that this arrangement regulates the temperature of the engine coolant, so that the retarder may take advantage of the total cooling capacity of the radiator [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the valve orientation disclosed by Haase in the system and method disclosed by Bohm to temporarily create a coolant circuit including the coolant inlet opening and the bypass passage in isolation of the driveline retarder outlet opening. As taught by Haase, this valve orientation may use the cooling capacity of a radiator to regulate the temperature of an engine coolant flowing therethrough, for example to prevent thermal overloading of the retarder [page 4].   
Regarding claim 18, Bohm and Friedrich disclose the system of claim 16 as discussed above, but does not disclose wherein the valve is configured to, in a third valve orientation, to fluidly couple the coolant inlet opening to the bypass passage in isolation from the driveline retarder outlet opening. 
Haase discloses a valve [valve 10] having a valve orientation that fluidly couples a coolant inlet opening to a bypass passage [in sub-circuit 17] in isolation from a driveline retarder outlet opening [in sub-circuit 16].
Haase teaches that this arrangement regulates the temperature of the engine coolant, so that the retarder may take advantage of the total cooling capacity of the radiator [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the valve orientation disclosed by Haase in the system and method disclosed by Bohm to temporarily create a coolant circuit including the coolant inlet opening and the bypass passage in isolation of the retarder outlet opening. As taught by Haase, this valve orientation may use the cooling capacity of a radiator to regulate the temperature of an engine coolant flowing therethrough, for example to prevent thermal overloading of the retarder [page 4].
Regarding claim 20, Bohm and Friedrich disclose the system and method of claims 1, 19, 26 and 32 as discussed above, but does not disclose wherein the valve is configured to, in a third valve orientation, to fluidly couple the coolant inlet opening to the bypass outlet in isolation from the driveline retarder outlet opening. 
Haase discloses a valve [valve 10] having a valve orientation that fluidly couples a coolant inlet opening to a bypass passage [in sub-circuit 17] in isolation from a driveline retarder outlet opening [in sub-circuit 16].
Haase teaches that this arrangement regulates the temperature of the engine coolant, so that the retarder may take advantage of the total cooling capacity of the radiator [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the valve orientation disclosed by Haase in the system and method disclosed by Bohm to temporarily create a coolant circuit including the coolant inlet opening and the bypass passage in isolation of the driveline retarder outlet opening. As taught by Haase, this valve orientation may use the cooling capacity of a radiator to regulate the temperature of an engine coolant flowing therethrough, for example to prevent thermal overloading of the retarder [page 4].   
Regarding claim 30, Bohm and Friedrich disclose the system and method of claims 1, 19, 26 and 32 as discussed above, but do not disclose wherein the valve is configured to, in a third valve 
Haase discloses a valve [valve 10] having a valve orientation that fluidly couples a coolant inlet opening to a bypass passage [in sub-circuit 17] in isolation from a driveline retarder outlet opening [in sub-circuit 16].
Haase teaches that this arrangement regulates the temperature of the engine coolant, so that the retarder may take advantage of the total cooling capacity of the radiator [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the valve orientation disclosed by Haase in the system and method disclosed by Bohm to temporarily create a coolant circuit including the coolant inlet opening and the bypass passage in isolation of the driveline retarder outlet opening. As taught by Haase, this valve orientation may use the cooling capacity of a radiator to regulate the temperature of an engine coolant flowing therethrough, for example to prevent thermal overloading of the retarder [page 4].   
Regarding claim 34, Bohm and Friedrich disclose the system and method of claims 1, 19, 26 and 32 as discussed above, but does not disclose wherein the valve is configured to, in a third valve orientation, to fluidly couple the coolant inlet opening to the bypass outlet in isolation from the driveline retarder outlet opening. 
Haase discloses a valve [valve 10] having a valve orientation that fluidly couples a coolant inlet opening to a bypass passage [in sub-circuit 17] in isolation from a driveline retarder outlet opening [in sub-circuit 16].
Haase teaches that this arrangement regulates the temperature of the engine coolant, so that the retarder may take advantage of the total cooling capacity of the radiator [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the valve orientation disclosed by Haase in the system and method disclosed by Bohm to temporarily create a coolant circuit including the coolant inlet opening and the bypass passage in isolation of the driveline retarder outlet opening. As taught by Haase, this valve orientation may use the cooling capacity of a radiator to regulate the temperature of an engine coolant flowing therethrough, for example to prevent thermal overloading of the retarder [page 4].   
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US Patent Application Publication 2014/0083376) in view of Friedrich (EP 0 873 926 A2) in view of Grall (DE 10 2011 104 265 A1) in view of Borsboom (US Patent Number 5,372,098) in view of Nakamura (JP 2529372 Y2) and further in view of Schneider (US Patent Number 5,836,269).
Regarding claim 31, Bohm, Friedrich, Grall and Borsboom disclose the engine system of claim 1 as discussed above. Bohm further discloses the engine system comprising:
an internal combustion engine [internal combustion engine 1] including a driveline component [0010], the driveline retarder coupled to the driveline component for applying braking force to the driveline component [0011] [0024];
a driveline retarder [retarder 4] coupled to the driveline component for applying braking force to the driveline component [0010];
a coolant circulation system coupled to the internal combustion engine;
a coolant diverter body fluidly coupling the coolant circulation system to the driveline retarder, the coolant diverter body comprising: 
a coolant inlet opening [section 5a of feedline 11] in fluid communication with the coolant circulation system, a driveline retarder outlet opening [feed line 12] in fluid communication with a the coolant inlet opening, a driveline retarder inlet opening in fluid communication with the driveline 
a driveline retarder supply channel coupling the driveline retarder to the driveline retarder outlet opening in the coolant diverter body [as shown in Figure 1].
Bohm does not disclose the driveline retarder supply channel including a first vent, and a bypass passage fluidly coupling the coolant inlet opening and the coolant outlet opening, the bypass passage comprising: a bypass passage inlet in fluid receiving communication with the coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and the driveline retarder outlet opening, and
a bypass passage outlet in fluid providing communication with the coolant outlet opening, the bypass passage positioned between the driveline retarder inlet opening and the coolant outlet opening. 
Friedrich discloses a system comprising: 
a bypass passage inlet in fluid receiving communication with a coolant inlet opening, the bypass passage inlet positioned between the coolant inlet opening and a driveline retarder outlet opening [as shown in Figure 1], and
a bypass passage outlet in fluid providing communication with a coolant outlet opening [as shown in Figure 1].
Friedrich teaches that it is particularly advantageous to consider a driveline retarder activation signal based on temperatures because the retarder efficiency varies based on temperature. Friedrich generally teaches that the retarder bypass passage achieves maximum utilization of the braking effect of the retarder, which uses coolant to remove heat generated during braking. Friedrich teaches that bypassing the retarder is particularly desirable to prevent overheating of the coolant, to exclude a possibility of engine damage [see pages 1 and 8 ]. 
Bohm teaches that when the valve 10 is in a position corresponding to a cold start of engine 1 or a position corresponding to engine warmup, it is desirable to decouple the retarder 4 or set a minimum flow rate based on the design or sizing of restriction 13 [0036-0038] [0044]. However, Bohm does not disclose a means for bypassing the retarder based on operation data. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the changeover valve, bypass line, and module disclosed by Friedrich with the coolant diverter system disclosed by Bohm to bypass retarder 4 and allow the bypass passage outlet to supply coolant directly to valve 10. Bohm teaches that during at least some operating conditions, it is desirable to bypass the retarder 4. Friedrich teaches that control of the valve used to bypass the retarder prevents overheating of the coolant, thereby preventing engine damage and improve the efficiency of the retarder by predictably providing an activation signal to the valve control module. 
Bohm, as modified by Friedrich, does not disclose one or more thermostat valves positioned in the housing of the coolant diverter body and configured to control the flow of coolant through the coolant outlet opening. 
Grall discloses a coolant diverter body comprising a housing (housing 10), the housing comprising one or more thermostat valves (heatable expansion element 3) positioned in the housing and configured to control the flow of coolant through a coolant outlet opening (outlets 12 or 13). 
Grall teaches that the thermostat provides self-regulating control in response to high coolant temperatures, while allowing intervention by a control device at low coolant temperatures [0004] [0012]. The result is a simple valve structure that reduces manufacturing cost [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant diverter body structure disclosed by Bohm, as modified by Friedrich, to include one or more thermostat valves as disclosed by Grall. As 
Bohm, as modified by Friedrich and Grall, does not disclose a housing including the coolant inlet opening, driveline retarder inlet opening, driveline retarder outlet opening, coolant outlet opening and bypass passage. 
Borsboom discloses a coolant diverter body comprising a housing (as shown in Figures 5-9), the housing including a coolant inlet opening (line or hose connection 12), a heat exchanger outlet opening (line or hose connection 14) in fluid communication with the coolant inlet opening, a heat exchanger inlet opening (line or hose connection 13) in fluid communication with the heat exchanger outlet opening, a coolant outlet opening and a bypass passage (by-pass line 10 and connecting passage formed by movement of control valve 3) fluidly coupling the coolant inlet opening and the coolant outlet opening. 
Borsboom teaches that by integrating the control valve 3 into a single unit including the heat exchanger outlet opening, it is possible to reduce the number of hose connections required for assembly. The unitary structure reduces the assembly effort and the likelihood of failures (Col. 1, line 52-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the openings in the coolant diverter body disclosed by Bohm, as modified by Friedrich and Grall, into a unitary assembly because as taught by 
Bohm, as modified by Friedrich, Grall and Borsboom do not disclose the driveline retarder supply channel including a first vent. 
Schneider discloses a coolant circuit of an internal combustion engine having a first vent, a second vent (vent connections 23, 24) and a vent bypass channel (expansion tank 12 as shown in Figure 2) coupling the first vent to the second vent. 
Schneider teaches that because the coolant is temperature-dependent the expansion tank regulates the pressure of the coolant circuit. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vents disclosed by Schneider with the driveline channels disclosed by Bohm to regulate the pressure of the coolant circuit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747